DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on February 2, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 4, 8, 12, 20, 26, 30, 33, 51, 53, 55 and 58 and has canceled claim 54.  
Claims 8, 17, 26, 28, 29, 49, and 51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 19, 2020.  It is noted that claim 51 does not read on the elected species I, depicted Figures 9A and 9B.  
Claims 1, 4, 9, 12-13, 19, 20-21, 24, 30, 33, 48, 50, 53, and 55-59 remain pending in this application.  
The claim indicator for claims 51, 55 and 58 are incorrect and need to be corrected in the subsequent communication.  
The objection to drawings set forth in the previous Office Action is withdrawn in response to applicant’s amendment.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In light of the amendment to its based claim 20, the phrase “said first optical component comprises a first direction-adjustable optical element…” is confusing and indefinite since it lacks proper antecedent basis from its based claim.  It is also not clear how does the “first direction-adjustable optical element” relates to the “a first direction adjustable optical component” recited in its based claim.  The scopes of claim 50 are confusing and indefinite.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 9, 12, 13 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Sung et al (US 2017/0123204) in view of the US patent application publication by Saeedi et al (US 2013/0016413 A1) and patent issued to Wells et al (PN. 5,334,991).
Claim 1 has been amended to necessitate the new grounds of rejections.  Claims depend from claim 1 also necessitate the new grounds of rejection.  
Sung et al teaches, with regard to claim 1, a see-through holographic display apparatus implicitly includes a method for displaying a computer generated hologram image (CGH, please see paragraph [0075]) by a display, wherein the method comprises a step for setting pixels values of a spatial light modulator (SLM, 120, Figure 8), comprised in a head mounted display (HMD, Figures 1 and 8), the step of producing an interference based holographic image at a first location by projecting coherent light, from a light source unit (110) onto the SLM, and the step of using an imaging optical component (140) for imaging an image of the SLM (173 or 172, please see Figures 3 and 4) to a second location.   
Claim 1 has been amended to include the phrase “controlling a direction of a first direction-adjustable optical component at said first location for directing said image of said SLM to a pupil of a viewer”.  Sung et al teaches to use a reflective member serves as the first optical component (160) at the first location for directing holographic image to a pupil of a viewer wearing the HMD and directing the holographic image from the first location to form a holographic image in front of an eye of the viewer, (please see Figures 3-4 and 8, paragraphs [0051] to [0081], [0091]).  This reference however does not teaches explicitly to control the direction of the first optical component.  Saeedi et al in the same field of endeavor teaches a head mounted display wherein a reflective element that comprises a scanning mirror, (215, 
Claim 1 has been amended to include the phrase “controlling a second direction-adjustable optical component at said second location for directing a location of said holographic image to form a holographic image in front of an eye of said viewer”.  Sung et al teaches to include a second optical component (180) at the second location for directing a location of the holographic image to from a holographic image in front of the eye.  This reference however does not teach explicitly to “control” the second direction-adjustable optical component.  Wells et al in the same field of endeavor teaches a head mounted display wherein a direction adjustable optical component or mirrors (6, or 18, Figure 1) with the direction of the mirrors being controlled and adjustable in order to adjust the location of the image being formed in front the eye of the viewer.  It would then have been obvious to one skilled in the art to apply the teachings of Wells et al to modify the display apparatus of Sung et al to make the second optical component also a direction adjustable optical component for the benefit of its direction being controlled to control the direction and location of the image formed in front of the eyes.  
With regard to claim 4, Sung et al teaches to re-image the holographic image from first location to form holographic virtual image, (please see paragraph [0015]) and re-image the image of SLM at the pupil of the viewer.  
With regard to claim 9, (in light of the amendment that claim 9 has been rejoined), Sung et al in light of Wells et al teach that the displaying apparatus and method includes the second 
With regard to claims 12 and 13, Saeedi et al teaches that the head mount display, (please see Figure 8), includes a gaze tracking camera (510, Figure 5) to detect the location of the pupil of the eye of a viewer and the scanning mirror (215) is rotated or adjusted in orientation in accordance with the detected pupil location so that the image may be directed to the vicinity of the viewer’s pupil.  Wells et al teaches that direction of the second direction-adjustable optical component (5 or 18, Figure 1) may be adjusted.  In light of Sung et al, Saeedi et al and Wells et al the holographic image is directed to form holographic image in front of the eye of viewer by adjusting a direction of the second direction-adjustable optical component.  In light of the teachings of Saeedi et al it is capable of being adjusted in direction or orientation of the direction-adjustable optical component in accordance with a detected eye pupil location by a gaze tracking camera for the benefit of allowing the holographic image and the image of the SLM be re-imaged to the vicinity of the pupil of eye.  
With regard to amended claim 53, Sung et al in light of Wells et al teach that the second direction-adjustable optical element is placed at second location, (please see Figures 2 and 8 of Sung et al and Figure 2 of Wells et al).  

Claim 20, 21, 24, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Sung et al (US 2017/0123204 A1) in view of the US patent application publication by Saeedi et al (US 2013/0016413 A1).
Claim 20 has been amended to necessitate the new grounds of rejection.  
Sung et al teaches, with regard to claim 20,  a see through holographic display apparatus serves as the system for displaying an interference based holographic image by a display, wherein the system comprises, a spatial light modulator (SLM, 120, Figure 8), a source of  coherent light (110) for projecting onto the SLM for producing an interference based holographic image at a first location and an image of said SLM (172 or 173, Figures 3-4) at a second location, and an imaging component (170) for imaging the image of SLM to a viewer’s pupil and re-imaging the holographic image from the first location to form a holographic virtual image in front of an eye of the viewer and a first optical component (160) at the first location for directing an image of the SLM to a pupil of an eye of a viewer.  
Claim 20 has been amended to include the phrase “a first direction adjustable optical component”.   Sung et al does not teach explicitly that the first optical component has its direction adjustable.  Saeedi et al in the same field of endeavor teaches a head mounted display that is comprised of a scanning mirror (215, Figure 4A), wherein the direction of the scanning mirror may be adjusted.  It would then have been obvious to one skilled in the art to apply the teachings of Saeedi et al to make the first optical component (160) of Sung et al a scanning mirror with its direction adjustable for the benefit of allowing the direction of the image formed by adjustable.  



With regard to claim 24, Sung et al teaches that the holographic image is provided by the interference of light incident on the SLM at a first location wherein a real holographic image is produced.  The holographic image is then re-directed from the first location to form, by re-image, a holographic image in front of the eye of the viewer and to produce a holographic virtual image.  
With regard to claim 48, Sung et al teaches that the apparatus further comprises a partially-reflecting mirror in front of the eye of the viewer, (180, please see Figure 8 and paragraph [0066]).  


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al, Saeedi et al and Wells et al as applied to claim 1 and further in view of the US patent application publication by Lacoste et al (US 2011/0157667 A1).
The see-through holographic display apparatus implicitly includes a method for displaying a computer generated hologram image (CGH, please see paragraph [0075]) by a display, taught by Sung et al in combination with the teachings of Saeedi et al and Wells et al as described in claim 1 above has met all the limitations of the claims. 
With regard to claim 19, Sung et al teaches that the pixel values of the SLM are set to produce holographic image in a first location.  This reference however does not teach that the values are set to produce holographic images comprising multiple focal planes relative to the viewer’s point of view.  Lacoste et al in the same field of endeavor teaches a holographic display wherein the pixel values of the SLM can be set to produce holographic images at multiple focal planes, (please see Figure 8b).  It would then have been obvious to one skilled in the art to apply Lacoste et al to modify the pixel values of the SLM to produce a multiple holographic images at multiple focal planes for the benefit of providing specific holographic images presentation as desired.  

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al and Saeedi et al as applied to claim 20 and further in view of the US patent application publication by Bar-Zeev et al (US 2012/0068913 A1).
The see-through holographic display apparatus for displaying a computer generated hologram image (CGH, please see paragraph [0075]), taught by Sung et al in combination with the teachings of Saeedi et al as described in claim 20 above has met all the limitations of the claims. 
With regard to claim 30, Sung et al teaches to include a transmittance regulating device (485, Figure 8) is provided to adjust and block the amount of external ambient light being viewed.  It however does not teach explicitly that the device is comprised of a liquid crystal component.  Bar-Zeev et al in the same field of endeavor teaches a head mount display wherein a opacity filer (106, Figure 1) comprises a liquid crystal panel, (please see paragraph [0049]) that is capable of blocking the light from the real world, (please see paragraph [0043]).  It would then have been obvious to apply the teaching of Bar-Zeev et al to use an opacity filter comprises a liquid crystal panel to selectively block or pass the light from the real world for the benefit of adjusting the amount the light from external to improve the viewing of the holographic image.  

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al and Saeedi et al as applied to claim 20 and further in view of the US patent application publication by Lacoste et al (US 2011/0157667 A1).
The see-through holographic display apparatus for displaying a computer generated hologram image (CGH, please see paragraph [0075]), taught by Sung et al in combination with the teachings of Saeedi et al as described in claim 20 above has met all the limitations of the claims. 
With regard to claim 33, Sung et al teaches that the pixel values of the SLM are set to produce holographic image in a first location.  This reference however does not teach that the values are set to produce holographic images comprising multiple focal planes relative to the viewer’s point of view.  Lacoste et al in the same field of endeavor teaches a holographic display wherein the pixel values of the SLM can be set to produce holographic images at multiple focal planes, (please see Figure 8b).  It would then have been obvious to one skilled in the art to apply the teachings of Lacoste et al to modify the pixel values of the SLM to produce a multiple holographic images at multiple focal planes for the benefit of providing specific holographic images presentation as desired.  
The features concerning the range are considered obvious matters of design choices to one skilled in the art to achieve the desired viewing conditions.  

Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al and Saeedi et al as applied to claim 20 above, and further in view of the patent issued to Wells et al (PN. 5,334,991).

With regard to claim 50, in light of amendment to based claim (claim 20), claim 50 is rejected under 35 USC 112, second paragraph for the reasons stated above.  The scopes of the claim are confusing.  For the same reasons stated in amended claim 20, Sung et al in light of Saeedi et al teaches that the first optical component is a first direction-adjustable optical element, (i.e. the scanning mirror 215, Figure 4A of Saeedi et al).  Sung et al teaches to include a second optical component (180, Figure 8), placed at the second location, but it does not teach it is direction adjustable.  Wells et al in the same field of endeavor teaches a head mounted display apparatus that is comprised of a second mirror (5 or 18, Figure 1) whose direction may be adjusted in order to adjust the direction of the image to be formed in front of the eyes of the viewer.  It would then have been obvious to apply the teachings of Wells et al to modify the second optical element to make it direction adjustable for the benefit of allowing the location of the image formed in front of eye be adjustable.  

Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al and Saeedi et al as applied to claim 20 and further in view of the US patent issued to Kress et al (PN. 9,223,152).
The see-through holographic display apparatus for displaying a computer generated hologram image (CGH, please see paragraph [0075]), taught by Sung et al in combination with 
With regard to claim 55, Sung et al teaches a transmittance regulating device (485, Figure 8) is provided to adjust and block the amount of external ambient light being viewed.  It however does not teach explicitly that the device is comprised of a volume holographic element.  Kress et al in the same field of endeavor teaches a head mount display that is comprised of a switchable holographic optical element (533, Figure 5) that is capable of being activated in response the measurement of ambient light to divert and therefore block at least a portion of the ambient light to reach the viewer’s eye, (please see column 8, lines 15-61).  It would then have been obvious to one skilled in the art to apply the teachings of Kress et al to use a switchable holographic optical element to adjust and block amount of ambient light from entering the eye for the benefit of ensuring the viewing quality of the holographic image.  
With regard to amendment to claim 55, Sung et al teaches that the transmittance regulating device (485, Figure 8) may be placed between the holographic virtual image and the eye of the viewer to adjust the amount of external light to incident from the outside to the pupils through the window when the viewing of the holographic image is interrupted by an extremely bright external environment, (please see paragraph [0091]).  This means in light of Kress et al the volumetric holographic element may also be placed between the virtual holographic image and eyes of the viewer so that the volumetric element is configured to block light from a direction of the location of the holographic virtual image to the eye thereby increasing a contrast between the holographic virtual image and a background of the holographic virtual image.  


Claim 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al and Saeedi et al as applied to claim 20 above and further in view of the US patent application publication by Siverstein et al (US 2007/0273798 A1).
The see-through holographic display apparatus for displaying a computer generated hologram image (CGH, please see paragraph [0075]), taught by Sung et al in combination with Saeedi et al as described in claim 20 above has met all the limitations of the claims. 
With regard to claim 56, Sung et al does not teach the spatial light modulator comprises a plurality of spatial light modulators.  Silverstein et al in the same field of endeavor teaches an image projection display system wherein a plurality of spatial light modulators (30r, 30g, and 30b, Figure 1A) is included that each present a specific color of the image (such as red, green and blue) to provide full color image.  It would then have been obvious to one skilled in the art to apply the teachings of Silverstein et al to provide a plurality of spatial light modulators each for producing a specific color holographic image for the benefit of providing a full color holographic image.  

Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al, Saeedi et al and Wells et al as applied to claim 1 and further in view of the US patent application publication by Bar-Zeev et al (US 2012/0068913 A1).
The see-through holographic display apparatus implicitly includes a method for displaying a computer generated hologram image (CGH, please see paragraph [0075]) by a display, taught by Sung et al in combination with the teachings of Saeedi et al and Wells et al as described in claim 1 above has met all the limitations of the claims. 
Bar-Zeev et al in the same field of endeavor teaches a head mount display wherein a opacity filer (106, Figure 1) comprises a liquid crystal panel, (please see paragraph [0049]) that is capable of blocking the light from the real world, (please see paragraph [0043]).  It would then have been obvious to apply the teaching of Bar-Zeev et al to use an opacity filter comprises a liquid crystal panel to selectively block or pass the light from the real world for the benefit of adjusting the amount the light from external to improve the viewing of the holographic image.  
 
Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al, Saeedi et al and Wells et al as applied to claim 1 above and further in view of the US patent issued to Kress et al (PN. 9,223,152).
The see-through holographic display apparatus implicitly includes a method for displaying a computer generated hologram image (CGH, please see paragraph [0075]) by a display, taught by Sung et al in combination with the teachings of Saeedi et al and Wells et al as described in claim 1 above has met all the limitations of the claims. 
With regard to claim 58, Sung et al teaches a transmittance regulating device (485, Figure 8) is provided to adjust and block the amount of external ambient light being viewed.  It however does not teach explicitly that the device is comprised of a volume holographic element.  Kress et al in the same field of endeavor teaches a head mount display that is comprised of a switchable holographic optical element (533, Figure 5) that is capable of being activated in response the measurement of ambient light to divert and therefore block at least a portion of the ambient light 
With regard to the amendment of claim 58, both Sung et al and Kress et al teaches to adjust the amount of external light to incident from the outside to the pupils through the window when the viewing of the holographic image is interrupted by an extremely bright external environment, (please see paragraph [0091], Sung et al).  The means the method further comprises a step for enabling the eye of the viewer to view a real world view in addition to the holographic image.  It is implicitly true a step of “blocking at least a portion of the real world view wherein the portion of the real world view being blocked overlapping, at least in part, at least a portion of the holographic image” is included in the method.  

Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al, Saeedi et al and Wells et al as applied in claim 1 above and further in view of the US patent application publication by Siverstein et al (US 2007/0273798 A1).
The see-through holographic display apparatus implicitly includes a method for displaying a computer generated hologram image (CGH, please see paragraph [0075]) by a display, taught by Sung et al in combination with the teachings of Saeedi et al and Wells et al as described in claim 1 above has met all the limitations of the claims. 
With regard to claim 59, Sung et al does not teach the spatial light modulator comprises a plurality of spatial light modulators.  Silverstein et al in the same field of endeavor teaches an image projection display system wherein a plurality of spatial light modulators (30r, 30g, and .  
Response to Arguments
Applicant's arguments filed on February 2, 2021 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and rejected for the reasons stated above.
In response to applicant’s arguments concerning the restriction/election of the claims, the applicant is respectfully noted that the elected species I is referred to Figures 9A and 9B ONLY.  There is no “elected specie H-1”.  Arguments based on Figures 3A, 3B, 4B, 7, 9E and 8D are not proper since these figures are NOT compatible or mutually exclusive with the elected species drawn to Figures 9A and 9B.  The examiner allows claims 9, 50 and 53 to be rejoined is based on the amendment to claim 1 and arguments provided.  Figures 9A and 9B with associated specification portions do not disclose explicitly a first and second “direction-adjustable” optical components.  It is also noted that claim 17 is distinct from the elected species Figure 9A and 9B.  
The applicant is respectfully noted that the specification seems to be very messy and different embodiments with different combination of the element-species are either being disclosed, claimed or “implied”, that make the claims and specification are very hard to follow.  The applicant is respectfully noted to clarify the claims in accorded with the elected species Figures 9A and 9B (only) to draft the claims to clarify the metes and bounds of the claims that are sought for patent.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872